Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed in view of after final remarks and 131 Dec submitted on 07/22/2022.
Oath/Declaration
The Declaration under 37 CFR 1.130(a) filed on 07/22/2022 is sufficient to overcome the rejection of claims 1-6 based on Reinartz (DE 202016104194U1).  The cited reference Reinartz (DE 202016104194U1) published on 06/08/2017 and the claimed invention would owned by the same person or assignee namely SCHWARTZ GMBH.  Hence,  Reinartz (DE 202016104194U1) were disqualified as prior art.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank R. Occhiuti on 08/18/2022.

The application has been amended as follows:   Claims 7-10 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Shimotsu (US 20150299817)
Shimotsu discloses instant claim 1 limitations as indicated in non-final office action of 02/08/2022 except claim 1 step d) “ cooling the component in a second temperature-adjusting station so as to reduce the temperature difference between the first sub-region and the second sub-region of the component”.
In Shimotsu, however, there is no reduction in temperature difference between the second heating step and the entire cooling step (i.e., the hot pressing step). Further, the only step which Shimotsu even contemplates as occurring between the second heating step and the cooling step exclusively involves “holding” the temperature of the regions, and not reducing a difference between them.
No prior art can be found to disclose instant claim 1 steps a through e.
Hence, instant claims 1-6 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733